                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                         ROANOKE DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )
 v.                                                        )       Criminal Action No. 7:16-cr-00004
                                                           )
 RAHMYENE S. JONES,                                        )       By: Elizabeth K. Dillon
                                                           )           United States District Judge
            Defendant.                                     )
                                                           )
                                                           )

                                          MEMORANDUM OPINION

        Defendant Rahmyene S. Jones moves to vacate his sentence pursuant to 28 U.S.C. § 2255.

(Dkt. No. 48.)1 The government moves to dismiss Jones’ motion. (Dkt. No. 59.) For the reasons

stated below, the court will grant the government’s motion and dismiss Jones’ motion.2

                                                 I. BACKGROUND

        On January 28, 2016, a Roanoke grand jury indicted Jones for one count of distributing

cocaine (Count I) and two counts of possessing heroin with the intent to distribute (Counts II and

III) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Dkt. No. 14.) On March 22, 2016,

Jones pled guilty to Count II of the indictment pursuant to a written plea agreement. (Dkt. No. 32.)

In exchange for Jones’s plea, the government dismissed Counts I and III. As part of the plea

agreement, Jones agreed to be categorized as a career offender under Section 4B1.1(b)(3) of the

Federal Sentencing Guidelines. (See Dkt. No. 33 at 3.) Additionally, Jones waived his right to

appeal the sentence under 18 U.S.C. § 3742(a) and his right to collaterally attack the plea or

sentence for any reason other than for ineffective assistance of counsel. (See id. at 7.) On July 13,


        1
            All docket entry citations are to the criminal case number.
        2
          Also pending is a “Motion to Amend/Correct Motion to Vacate (2255)” filed by Jones. (Dkt. No. 63.) This
motion contains supplemental argument in support of Jones’ motion and will be granted.
2016, the court sentenced Jones to a 126-month term of imprisonment and a subsequent three-year

term of supervised released. (Dkt. No. 43.) The court entered an Order of Judgment on July 20,

2016. (See 7/20/16 Order, Dkt. No. 44.) Jones did not file a notice of appeal.

        Jones filed this pro se motion to vacate his sentence pursuant to 28 U.S.C. § 2255 on August

2, 2017, alleging (1) ineffective assistance of counsel, and (2) actual innocence of his career

offender designation. (See Dkt. No. 48-1 at 5.)3 The government moves to dismiss Jones’s motion

on both procedural and meritorious grounds.

                                                 II. DISCUSSION

        Under § 2255, a prisoner in federal custody may collaterally attack his sentence if (1) “the

sentence was imposed in violation of the Constitution or laws of the United States;” (2) “the court

was without jurisdiction to impose such sentence;” (3) “the sentence was in excess of the maximum

authorized by law;” or (4) the sentence “is otherwise subject to collateral attack.” 28 U.S.C. §

2255(a). Jones must prove the grounds for his attack by a preponderance of the evidence. Townes

v. United States, No. 4:12-cr-00033, 2019 WL 5580957, at *1 (W.D. Va. Oct. 29, 2019) (citing

Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)). Before considering the merits of

Jones’s claims, the court must first address the government’s argument that his motion is untimely

under 28 U.S.C. § 2255(f)(1).

    A. Timeliness of Jones’ § 2255 Motion

        Section 2255(f)(1) imposes a one-year period of limitation from the date on which the

judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). The government takes the position

that because the court entered its Order of Judgment on July 20, 2016, Jones’s time for filing his


        3
           Jones’ appeal waiver does not preclude him from raising an actual innocence claim. See United States v.
Courtade, 929 F.3d 186, 190–91 (4th Cir. 2019) (“The government also contends that Courtade cannot pursue his actual
innocence claim because his guilty plea itself bars such a claim and so does the appellate waiver in the plea agreement.
Our case law again indicates otherwise.”) (citing United States v. Fugit, 703 F.3d 248, 253–54 (4th Cir. 2012); United
States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016)).
                                                           2
§ 2255 motion expired on July 20, 2017. However, Jones had fourteen days from the date the

judgment was entered to appeal the judgment pursuant to Federal Rule of Appellate Procedure

4(b)(1)(A)(i).

        When a criminal defendant appeals from a judgment of conviction, the judgment becomes

final when a court “affirms a conviction on the merits on direct review or denies a petition for a writ

of certiorari, or when the time for filing a certiorari petition expires.” Clay v. United States, 537

U.S. 522, 527 (2003). Where, as here, a defendant does not appeal his judgment from the district

court, the one-year period of limitation begins when the time for filing a notice of appeal expires,

not when the order of judgment is entered. See, e.g., United States v. Osborne, 452 F. App’x 294,

295 (4th Cir. 2011) (“[Defendant] was required to file his § 2255 motion within one year from the

date on which the judgment of conviction became final by the conclusion of direct review or

expiration of the time for seeking such review.”) (emphasis added); Canady v. United States, No.

4:09cr10, 4:12cv40, 2014 WL 12521300, at *3 (E.D. Va. Apr. 14, 2014) (“For purposes of

§ 2255(f)(1), Petitioner’s judgment became final . . . when the time for filing [a] notice of appeal

expired.”). The time for Jones to file a notice of appeal expired on August 3, 2016, fourteen days

after the July 20, 2016 entry of judgment. Jones filed no such notice. Accordingly, the judgment of

conviction became final on August 3, 2016, and Jones had until August 3, 2017, to file his § 2255

motion. Jones filed his motion on July 19, 2017, by placing it in the prison mailing system. (See

Dkt. No. 48-1 at 12.); see Fed. R. Gov. § 2255 Proc. 3(d) (“A paper filed by an inmate confined in

an institution is timely if deposited in the institution’s internal mailing system on or before the last

day for filing.”).

        Jones’s appeal waiver in the written plea agreement does not dispense with his Rule 4(b)

extension of time to appeal. The Supreme Court has unequivocally stated that a defendant’s waiver

of his right to appeal does not bar all appellate claims. See Garza v. Idaho, 139 S. Ct. 738, 748–50

                                                    3
(2019) (“Garza did retain a right to his appeal; he simply had fewer possible claims than some other

appellants . . . . [E]ven the broadest appeal waiver does not deprive a defendant of all appellate

claims.”). Filing a notice of appeal is always “within the defendant’s prerogative.” Id. at 746. “[A]

defendant who has signed an appeal waiver does not, in directing counsel to file a notice of appeal,

necessarily undertake a quixotic or frivolous quest.” Id. at 745; see also United States v. Linder,

552 F.3d 391, 396 (4th Cir. 2009) (“A defendant who forswears appellate review as part of a plea

bargain remains entitled to file a notice of appeal.”).4

         Jones retained his right to file a notice of appeal notwithstanding the plea agreement’s

appeal waiver. Accordingly, Jones’s § 2255 motion filed on August 2, 2017, is timely.

    B. Jones’s Career Offender Designation Pursuant to Section 4B1.1(b)(3)

         Because both of Jones’s claims are directly related to his career offender designation under

the Federal Sentencing Guidelines, the court will briefly discuss this designation. To be considered

a “career offender” under the Guidelines, (1) the defendant must be at least eighteen years old at the

time the defendant committed the offense; (2) the offense must be a felony that is either “a crime of

violence or a controlled substance offense;” and (3) the defendant must have at least two prior

felony convictions of either a crime of violence or a controlled substance offense. U.S. Sentencing

Guidelines Manual § 4B1.1(b)(3). Jones does not dispute that the instant conviction is a “controlled

substance” offense under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

         The court ordered a Pre-Sentence Investigation Report (PSR) prior to Jones’s sentencing and

confirmed that Jones had three prior felony convictions for controlled substance offenses: a 2006

conviction in Roanoke City Circuit Court for possession of cocaine with intent to distribute in


         4
           It is worth noting that if a defendant who has waived his right to appeal instructs his attorney to file a notice
of appeal and the attorney fails to do so in reliance on the waiver, the attorney renders constitutionally ineffective
assistance of counsel. See United States v. Poindexter, 492 F.3d 263, 273 (4th Cir. 2007) (“[W]e hold that an attorney is
required to file a notice of appeal when unequivocally instructed to do so by his client, even if doing so would be
contrary to the plea agreement and harmful to the client’s interests.”). This is not the basis for Jones’s ineffective
assistance of counsel claim, which the court addresses below.
                                                             4
violation of Virginia Code § 18.2-248, a 2011 conviction in Wythe County Circuit Court for

possession with intent to distribute a Schedule II controlled substance, and a 2011 conviction in

Pulaski Circuit Court for distribution of cocaine in violation of Virginia Code § 18.2-248. (See Dkt.

No. 46 at 5.) Accordingly, Jones was eligible for the career offender enhancement pursuant to

Section 4B1.1(b)(3) with a base offense level of 32 and an advisory guideline range of 151 to 188

months.5 The court varied downward from the advisory guideline range after considering the

factors set forth in 18 U.S.C. § 3553(a) and sentenced Jones to 126 months with a three-year term of

supervised release. (See Dkt. No. 54 at 20.)

C. Jones’s Claim of “Actual Innocence” as a Career Offender

        Jones challenges his career offender designation on the basis that “controlled substance

offense” as defined in Section 4B1.2(b) of the Federal Sentencing Guidelines encompasses a

narrower breadth of conduct than the state statute under which Jones was convicted for two of his

three prior controlled substance offenses. According to Jones, Virginia Code § 18.2-248 proscribes

“giving drugs for no [remuneration] and offering to sell drugs,” while the Guidelines contain no

such language. (See Dkt. No. 48-1 at 10.) Jones cites Descamps v. United States, 570 U.S. 254

(2013), for the proposition that if a statute under which a defendant is convicted “sweeps more

broadly than the generic crime, a conviction under that law cannot count as a . . . predicate” felony

for purposes of the career offender enhancement. Id. at 261. Thus, under Descamps, a prior

conviction qualifies as a predicate offense only if the elements of the crime of conviction are the

same as—or narrower than—those of the generic crime. Without classifying two of Jones’s

previous convictions as “controlled substance offenses,” Section 4B1.2(b) would not apply and the




        5
          The court awarded Jones with a three-level reduction under Section 3E1.1 of the Sentencing Guidelines for
acceptance of responsibility. Accordingly, Jones’s total offense level was 29.

                                                         5
court could not have sentenced Jones as a career offender. Jones’s argument fails for several

reasons.

       First, Descamps and its successor, Mathis v. United States, 136 S. Ct. 2243 (2016), involved

defendants challenging their sentences under the violent felony provision of the Armed Career

Criminal Act of 1984, (ACCA), 18 U.S.C. § 924(e)(2)(B)(ii). Because Jones was convicted under

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and sentenced as a career offender pursuant to Section

4B1.2(b) of the Federal Sentencing Guidelines, the court doubts that Descamps is relevant here at

all. See United States v. Brunson, No. 3:12CR113, 2017 WL 1250996, at *2 (E.D. Va. Apr. 3,

2017) (“Because [Defendant] was not sentenced under the violent felony provision of the ACCA,

Mathis does not apply.”); United States v. Jeffrey, Case No. 14-cr-20427-01, 2017 WL 764608, at

*2 (E.D. Mich. Feb. 28, 2017) (“Jeffrey was not sentenced under the violent criminal provision of

the ACCA. Rather, he was sentenced under the prior controlled substance convictions provision of

the Sentencing Guidelines. Because of that important distinction, the Mathis, Descamps, and

Johnson [v. United States, 135 S. Ct. 2551 (2015),] decisions are not directly applicable to

Jeffrey.”); but see United States v. Hinkle, 832 F.3d 569, 574 (5th Cir. 2016) (applying the Supreme

Court’s reasoning in Mathis to the prior controlled substance convictions provision of the

Sentencing Guidelines).

       Moreover, even if Descamps and Mathis are applicable, Jones’s argument that the

Commonwealth’s definition of “controlled substance offense” in Virginia Code § 18.2-248 is

broader than the generic definition under the Federal Sentencing Guidelines is erroneous. Giving

drugs away for no remuneration and offering to sell drugs fall well within the scope of the

Guidelines’ definition of a “controlled substance offense.” Section 4B1.2(b) reads:

               The term “controlled substance offense” means an offense under
               federal or state law, punishable by imprisonment for a term exceeding
               one year, that prohibits the manufacture, import, export, distribution,
               or dispending of a controlled substance . . . or the possession of a
                                                   6
               controlled substance . . . with intent to manufacture, import, export,
               distribute, or dispense.

(emphasis added). There is ample case law to support the proposition that “sharing drugs with

another constitutes distribution.” See, e.g., United States v. Washington, 41 F.3d 917, 919 (4th Cir.

1994) (concluding that Washington’s plan to share his cocaine with a friend “is sufficient for a court

to find that he possessed drugs with intent to distribute”); United States v. Cormier, 468 F.3d 63, 70

n.3 (1st Cir. 2006) (“It is well accepted that drugs may be distributed by giving them away for free;

21 U.S.C. § 841(a)(1) imposes no requirement that a sale take place.”). Thus, the state statute under

which Jones was previously convicted does not “criminalize[] a broader swath of conduct than the

relevant generic crime.” Descamps, 570 U.S. at 258.

       In addition, a defendant who files a § 2255 on “actual innocence” grounds must demonstrate

actual factual innocence of the convicted offense. United States v. Pettiford, 612 F.3d 270, 282 (4th

Cir. 2010). Moreover, actual innocence applies “only where the challenge to eligibility [for habitual

offender provisions] stems from factual innocence of the predicate crimes, and not from the legal

classification of the predicate crimes.” Id. at 284. Jones does not claim actual innocence of his

predicate crimes, only that they were misclassified as “controlled substance offenses” for purposes

of Section 4B1.1(b)(3)’s career offender enhancement. A misapplication of the Sentencing

Guidelines is not a basis for relief under § 2255. See United States v. Mikalajunas, 186 F.3d 490,

497 (4th Cir. 1999) (“We join our sister circuits in holding that a misapplication of the guidelines

typically does not constitute a miscarriage of justice.”).

       Finally, courts in this Commonwealth consistently recognize that prior convictions for

distribution of cocaine and possession with intent to distribute cocaine are controlled substance

offenses for purposes of the Guidelines’ career offender enhancement. See, e.g., United States v.

Bailey, Nos. 7:15cr00010-01, 7:17cv81234, 2017 WL 6391487, at *3 (W.D. Va. Dec. 14, 2017)

(rejecting the defendant’s argument that Virginia’s definition of “distribute” under Section 18.2-248
                                                  7
is broader than the generic federal definition); Long v. United States, Nos. 2:15cr161, 2:17cv219,

2017 WL 4799798, at *4 (E.D. Va. Oct. 23, 2017) (concluding that possession with intent to

distribute cocaine under Section 18.2-248 “matches the definition of a controlled substance offense

under [Section] 4B1.2(b)”); United States v. Jones, No. 3:13cr13, 2016 WL 6997024, at *4 (E.D.

Va. Nov. 29, 2016) (determining that the defendant’s prior convictions under Section 18.2-248

were “properly counted . . . as predicate offenses for purposes of the career offender

determination”).

        For these reasons, Jones’s motion to vacate his sentence on actual innocence grounds must

fail.

D. Jones’s Claim of Ineffective Assistance of Counsel

        Jones also claims that his attorney provided ineffective assistance of counsel “for his failure

to object to [Jones’s] designation as a career offender” under the Federal Sentencing Guidelines.

(Dkt. No. 48-1 at 5.) Jones fails to make the requisite showing under Strickland v. Washington, 466

U.S. 668 (1984).

        To satisfy the Strickland test, Jones must show that his attorney’s failure to object to the

career offender enhancement “fell below an objective standard of reasonableness.” Id. at 688.

Additionally, Jones must show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694. Applying

Strickland’s second prong to the sentencing context, the court must vacate a sentence imposed

without effective assistance of counsel if there is a reasonable probability that undeveloped,

mitigating facts would have warranted a reduced sentence. United States v. Breckenridge, 93 F.3d

132, 135–36 (4th Cir. 1996) (“[S]entencing is a critical stage of trial at which a defendant is entitled

to effective assistance of counsel. . . . The failure of counsel to object to an improper application of



                                                    8
the sentencing guidelines may amount to ineffective assistance of counsel.”). Jones fails to satisfy

either prong of the Strickland test.

       First, Jones is bound by his statements on the record indicating his satisfaction with counsel.

The court must accept the truth of these sworn statements absent extraordinary circumstances, and

“without holding an evidentiary hearing, dismiss any § 2255 motion that necessarily relies on

allegations that contradict the sworn statements.” United States v. Lemaster, 403 F.3d 216, 221–22

(4th Cir. 2005); see also Crawford v. United States, 519 F.2d 347, 350 (4th Cir. 1975) (“[W]e hold

that a defendant should not be heard to controvert his Rule 11 statements in a subsequent [§] 2255

motion unless he offers a valid reason why he should be permitted to depart from the apparent truth

of his earlier statement.”), partially overruled on other grounds by United States v. Whitley, 759

F.2d 327 (4th Cir. 1985) (en banc).

       At Jones’s March 22, 2016 Rule 11 hearing, the court confirmed that Jones was knowingly

and voluntarily agreeing to be categorized as a career offender under Section 4B1.1(b)(3) of the

Federal Sentencing Guidelines as part of his negotiated plea agreement.

               The Court: Do you understand the agreement?

               Jones: Yes, ma’am.

               The Court: Is there anything about it you don’t understand?

               Jones: No ma’am.

(Dkt. No. 53 at 12.)

               The Court: The plea agreement contains certain stipulations with
               regard to the guidelines. Specifically, in this case, with regard to the
               career offender guidelines, you and the United States agree that you
               are a career offender under the guidelines. Sentencing Guidelines
               4B1.1(b)(3) applies, and under that provision, your base offense level
               will be 32.

               Do you understand that that guideline stipulation is an agreement
               between you and the government and that is not binding on this
               Court? Do you understand that?
                                                 9
                  Jones: Can you say that last part one more time?

                  The Court: Under your plea agreement––it’s on page 3 of your plea
                  agreement. It talks about the sentencing guidelines. It says that you
                  stipulate that the following guideline section applies to your conduct,
                  4B1.1(b)(3). Base offense level is 32 there. It says that you stipulate
                  that that applies and that the United States stipulates that that applies.
                  But I want you to understand, and I’m asking if you if you do
                  understand, that the Court is not bound by that stipulation. The Court,
                  after it gets a presentence report and looks at the law and the facts––the
                  Court can determine whether or not that guideline section applies.

                  Jones: Yes, ma’am.

                  The Court: Do you understand that?

                  Jones: Yes, ma’am.

(Id. at 13–14.)

       Jones also confirmed that he was fully satisfied with counsel’s representation.

                  The Court: Mr. Cargill has been representing you and providing
                  advice to you. Are you fully satisfied with his advice and
                  representation to you?

                  Jones: Yes ma’am.

(Id. at 23–24.)

       At Jones’s July 13, 2016 sentencing hearing, the court again confirmed that Jones was

satisfied with counsel’s representation and that Jones had communicated with counsel regarding his

career offender designation.

                  The Court: Mr. Jones, you told me at the time of your plea that you
                  were satisfied with your counsel’s representation of you. Do you
                  remain fully satisfied with the advice and representation provided by
                  Mr. Cargill in this case?

                  Jones: Yes, ma’am.

(Dkt. No. 54 at 2.)

                  The Court: Mr. Cargill, have you and Mr. Jones read and discussed
                  the amended presentencing report?
                                                   10
               Mr. Cargill: Yes, Your Honor.

               The Court: I understand there are no objections to the presentence
               report; is that correct?

               Ms. Neese: No objections, Your Honor.

               Mr. Cargill: Correct, Your Honor.

(Dkt. No. 54 at 3–4.)

       Jones’s sworn statements that he understood the terms of his plea agreement, that he

communicated with his lawyer about the presentencing report, that he had no objections to the

career offender designation, and that he was fully satisfied with counsel’s representation on two

different occasions confirm that counsel’s representation was will within the standard of

reasonableness.

       Moreover, Jones’s career offender designation was not improper. As explained above, Jones

was correctly sentenced as a career offender under Section 4B1.2(b) of the Federal Sentencing

Guidelines because of his prior convictions for controlled substance offenses. Even if defense

counsel had objected to the career offender enhancement, there is no probability that Jones would

have received a more favorable sentence. Accordingly, Jones has failed to show that the result of

his proceedings would have been different but for counsel’s failure to object to Jones’s career

offender designation.

E. Certificate of Appealability

       When issuing a final order adverse to the § 2255 movant, the court must issue or deny a

certificate of appealability. See Fed. R. Gov. § 2255 Proc. 11(a). A certificate of appealability may

issue only if the movant has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). The movant must show that reasonable jurists could debate whether the

petition should have been resolved in a different manner or that the issues presented were adequate

                                                 11
to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).

       The court declines to issue a certificate of appealability because Jones has not made a

substantial showing of the denial of a constitutional right and reasonable jurists would not find the

court’s assessment of the constitutional claims debatable or wrong.

                                          II. CONCLUSION

       For these reasons, Jones is not entitled to relief under 2255, nor is he entitled to a certificate

of appealability to pursue these issues further. The court will enter an appropriate order.

       Entered: December 3, 2019.




                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                   12
